3DETAILED ACTION
This office action is a response to an amendment filed on 12/01/2021.
Claims 1 -21 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 2017-106895945, filed on 2017-08-11.
Drawings
The drawings were received on 08/09/2018.  These drawings are acceptable for examination proceedings.
Response to Amendment
The rejection to claims 20 and 21 under 35 U.S.C. § 101 have been withdrawn in view of applicant’s remarks/ amendments.
The rejection to claims 20 and 21 under 35 U.S.C. § 112, (d) have been withdrawn in view of applicant’s remarks/ amendments.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After further consideration based upon the amendments submitted on 12/01/2021, when reading claims in light of the specification, a full search was further conducted. However, 

Prior art references of recorded in combination teach each of these features;
Lee et al. (US 20180324843 A1) teaches method and apparatus for transmitting information block carrying time/ scheduling information from bae station to base station and/ or mobile device.
Ko et al. (US 20190150110 A1) teaches method of receiving DL/ UL signal by UE including receiving system information related to PBCH and one more blocks groups indication.

However, It's not obvious for one of ordinary skill in the art at the time of the invention to combine all references together to teach the limitations specified in the independent claim 1; specifically to the other limitations with the combination of including;  

“configuring time position information of at least one CORESET, wherein the time position information comprises: the number of symbols occupied by the at least one CORESET, or the number of symbols occupied by the at least one CORESET and a start position of the at least one CORESET, wherein the symbols comprises symbols in a numerology used by the at least one CORESET; configuring position information of the at least one CORESET in a system frame number; and transmitting the time position information and the position information of the at least one CORESET to a User 

For independent claim 10; claim is similarly considered allowable. Claims disclosed similar limitations as of claim 1. Since when reading claims in light of the specification, none of the references of recorded alone or in combination disclosed or suggest any reasonable combination of limitations specified in the independent claim 10; and thus claims are respectively allowable.

Dependent claims 2- 9, 11-21 are also found allowable due to their dependence upon an already allowed independent claims and therefore also allowable. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYAW Z SOE whose telephone number is (571)270-0304.  The examiner can normally be reached on 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 5712707191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KYAW Z SOE/Primary Examiner, Art Unit 2412